Opinion issued May 4, 2017




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00900-CV
                             ———————————
         IN RE FRANCISCO GUERRA IV, JOHN HUNTER CRAFT,
                    AND DAVID WATTS, Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators seek mandamus relief to compel the trial court to vacate its order

disqualifying Mikal C. Watts and Francisco Guerra IV from acting as relators’

counsel at trial and to deny the motion to disqualify filed by real parties in interest.*


*
      The underlying case is Thim T. Nguyen v. John Cracken, The Cracken Law Firm,
      P.C., Bob Hilliard, and Hilliard Munoz Gonzales, LLP, Robert C. Hilliard, LLP,
      John Hunter Craft, Francisco “Frank” Guerra IV, Duncan Litigation Investments,
      LLC, and Max Duncan, cause number 2016-13749, consolidated with John Phuc
      Duong, et al. v. John Cracken, The Cracken Law Firm, P.C., Bob Hilliard, and
      We deny the petition. Any pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




      Hilliard Munoz Gonzales, LLP, Robert C. Hilliard, LLP, John Hunter Craft,
      Francisco “Frank” Guerra IV, Duncan Litigation Investments, LLC, and Max
      Duncan, cause number 2016-36263, pending in the 55th District Court of Harris
      County, Texas, the Honorable Jeff Shadwick presiding.
                                        2